Citation Nr: 1410602	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral plantar fasciitis, status post left foot surgery.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral plantar fasciitis, status post left foot surgery.  

3.  Entitlement to an increase in a 10 percent rating for bilateral plantar fasciitis, status post left foot surgery.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 1995, including service in the Southwest Asia theater of operations from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 RO rating decision that denied service connection for a right knee disability and for a left knee disability, both to include as secondary to service-connected bilateral plantar fasciitis, status post left foot surgery.  By this decision, the RO also denied an increase in a 10 percent rating for bilateral plantar fasciitis, status post left foot surgery.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for bilateral plantar fasciitis, status post left foot surgery.  He is also service-connected for a low back disability; pseudofolliculitis barbae and eczema; status post gamekeeper thumb of the left hand; and tinea pedis.  The Veteran contends that he has right and left knee disabilities that are related to service, or, more specifically, that are related to his service-connected bilateral plantar fasciitis, status post left foot surgery.  

The Veteran is competent to report right and left knee symptoms in service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for any right knee or left knee problems.  Such records do show treatment for right and left foot disabilities on numerous occasions.  

A December 1995 VA Persian Gulf examination report, just over three months after the Veteran's separation from service, indicates that he reported intermittent knee pains.  The diagnoses included heel spurs, but did not include any right or left knee problems.  

Subsequent post-service VA treatment records show treatment for variously diagnosed right and left knee disabilities.  

A February 2011 statement from, apparently, a VA examiner indicates that the Veteran served in the Army as a heavy equipment mechanic for eleven years.  The examiner noted that the Veteran was discharged from the service due to his heel spurs.  The examiner reported that the Veteran had presently discovered that he had bilateral knee injuries and that he was facing further surgery.  The examiner commented that it was not clear how the Veteran injured his knees, that the Veteran believed the wear and tear that put strain on his feet (during service) was the same wear and tear that caused his knee problems; and that such was certainly a possible explanation for the Veteran's present knee problems.  

A June 2011 VA orthopedic examination report notes that the Veteran's claims file was reviewed.  The diagnoses were tears of the medial meniscus and lateral meniscus of the left knee; a chronic tear of the anterior cruciate ligament of the left knee; and status post arthroscopic surgery of the right knee.  The examiner commented that it was his opinion that the Veteran's tears of the medial meniscus and lateral meniscus of the left knee were not secondary to his service-connected bilateral foot conditions.  As to a rationale, the examiner reported that the Veteran was on active duty from 1984 to 1995.  The examiner stated that the Veteran was diagnosed with plantar fasciitis of the left foot in 1991, and that he underwent plantar fasciitis release in 1993.  The examiner indicated that there was no medical evidence of a knee condition while the Veteran was on active duty.  The examiner reported that the Veteran underwent an arthroscopy of the right knee in 2008 for a meniscus tear.  It was noted that the Veteran was diagnosed in 2010 with tears of the medial meniscus and lateral meniscus of the left knee due to use of a heavy clutch while driving a dump truck in his work.  

In a July 2011 report a VA examiner opined the Veteran's right knee injury, status post-surgical repair, was not caused by or aggravated by his service-connected bilateral plantar fasciitis.  The examiner also reported the Veteran's left knee injury was not caused by or aggravated by his service-connected plantar fasciitis.  As to a rationale, the examiner repeated the same rationale that was reported by the examiner pursuant to the June 2011 VA orthopedic examination report (noted above).  

The Board notes that the examiner, pursuant to the June 2011 VA orthopedic examination report, and the nurse practitioner, pursuant to the July 2011 VA report, did not specifically address direct service connection.  Additionally, the rationales provided by the examiner and nurse practitioner, respectively, essentially consisted of a listing of medical evidence.  Further, neither the examiner nor the nurse practitioner discussed the February 2011 statement from another VA examiner indicating a possible relationship between the Veteran's claimed right and left knee disabilities and his period of service.  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for right and left knee disabilities, both to include as secondary to service-connected bilateral plantar fasciitis, status post left foot surgery.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for an increased rating for his service-connected bilateral plantar fasciitis, status post left foot surgery, the Board observes that he was afforded a VA feet examination in June 2011.  Since that time, the Veteran has received treatment for his bilateral foot disabilities, including complaints of chronic heel pain and chronic foot pain.  The evidence of record raises a question as to the severity of his bilateral foot disabilities.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected bilateral plantar fasciitis, status post left foot surgery.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left knee problems and right and left foot problems July 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records not already in the claims folder.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously of his in-service and post-service right and/or left knee problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed right and left knee disabilities, to include as secondary to service-connected bilateral plantar fasciitis, status post left foot surgery.  The claims folder must be made available to and reviewed by the examiner.  The examiner must diagnose all current right and left knee disabilities found to be present.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed right and left knee disabilities are etiologically related to, or had their onset during, the Veteran's period of service.  The examiner must specifically acknowledge and discuss any reports by the Veteran of right and left knee problems during and since service.  

The examiner must also opine as to whether the Veteran's service-connected bilateral plantar fasciitis, status post left foot surgery, caused or aggravated (permanently worsened beyond the natural progression) any diagnosed right and left knee disabilities, and if so, the extent to which it is aggravated.  The examiner must also comment on the February 2011 statement from, apparently, a VA examiner.  All findings and conclusions must be set forth in a legible report.  

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral plantar fasciitis, status post left foot surgery.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected bilateral plantar fasciitis, status post left foot surgery, must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 5279 to 5284).  All findings and conclusions must be set forth in a legible report.  

5.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


